EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Craig Mueller (Reg. No. 52,055) on 15 June 2022.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A locking assembly for securing one or more building elements in a building system, the locking assembly comprising:
a first component configured to engage with a support structure of the building system, the first component including a first locking portion defining a first surface profile;
a second component including a second locking portion defining a second surface profile corresponding to the first surface profile of the first locking portion, the second locking portion configured to engage with the first locking portion, wherein the second locking portion is resiliently deformable and the second locking portion includes a receiving end at an end of the second component; and
a third component having a first end and a second end, the first end configured to engage with the receiving end of the second locking portion;
wherein the third component is resiliently deformable from a locked configuration to an unlocked configuration under application of force to the third component at the second end, wherein in the locked configuration, the third component is engaged between the second component and the support structure so as to provide a watertight seal between the second component and the support structure of the building system, and wherein in the locked configuration, the second locking portion is engaged to the first locking portion so as to secure the first component to the second component, and in the unlocked configuration, the second locking portion is disengaged from the first locking portion.

2. (canceled).

3. (currently amended) The locking assembly of claim [[2]] 1, wherein the support structure is a building column.

4. (currently amended) The locking assembly of claim [[2]] 1, further including a fourth component adapted to be received in a recess of the support structure of the building system and abut the first component so as to frictionally engage and secure the first component to the support structure.

5. (canceled).

6. (currently amended) The locking assembly of claim 1, wherein the second component is adapted for engagement with the one or more building elements.

7. (currently amended) The locking assembly of claim 1, wherein the first component is adapted for engagement with the one or more building elements via the second component.

11. (currently amended) A building system including the locking assembly of claim [[2]] 1, wherein the building system includes a reinforcement component adapted to be secured to the support structure of the building system for increasing [[the]] structural integrity of the building system.

12. (currently amended) A locking system for securing a vertical support structure to a horizontal support structure of a building system, the locking system comprising: 
the locking assembly of claim 1; and
one or more bracket members secured to the vertical support structure; 
one or more collar members adapted to engage the one or more bracket members; and
one or more connecting members adapted to secure the one or more bracket members and the one or more collar members to the horizontal support structure, thereby securing the vertical support structure to the horizontal support structure.

15. (currently amended) The locking system of claim 12, wherein the one or more connecting members are configured to be in the form of a press-fit stud or pin.

20. (canceled).

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a locking assembly having the combination of structural elements set forth in the independent claim, the structural cooperative relationships of elements set forth in the independent claim, and the structural configuration capable of performing the functions set forth in the independent claim.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 16 April 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY MINTZ/Primary Examiner, Art Unit 3635